Title: From John Adams to James Maury, 28 November 1815
From: Adams, John
To: Maury, James



Dear Sir
Quincy 28th November 1815

It is a long time, that I have owed you many thanks, for your civil attention in sending me packets of Newspapers. I should have endeavoured, to return your compliments in the same way, if my retired situation in the Country had not made it impossible for me to convey our news to you, so soon as you must receive them from many other parts of America. And indeed after all, our papers, contain little beside articles & Extracts from English Journals, which you must have seen three months before.
I may not forget your kindness to my Grand Sons, upon their arrival in your City, which in their letters they acknowledge, in terms of respectful gratitude.
It is my intention that this letter shall go by Mr Parbell and his lady, who is a relation and particular connection of my family. They may have occasion of your official assistance; and as their views are principally, if not wholly, Commercial, your friendly, personal advice, may be very useful to them. With much respect & esteem, I am Sir your obliged friend and humble Servant
John Adams